

ESCROW AGREEMENT




THIS ESCROW AGREEMENT dated June 20, 2006 (this "Agreement"), is entered into by
and among GFR Pharmaceuticals Inc., a Nevada corporation (“GFRP”), Richard
Pierce, controlling shareholder of GFRP ("Pierce"), New Century Scientific
Investment Ltd., a corporation formed according to the laws of P. R. China ("New
Century"), Guo, Li An, controlling shareholder of New Century and representative
of the selling shareholders of New Century (referred to collectively as "New
Century"), and Greentree Financial Group, Inc. (the "Escrow Agent").




Recitals



A.  
GFRP, Pierce and New Century are planning to enter into a Plan of Exchange on
June 20, 2006 (the "Plan of Exchange"), pursuant to which a 90+% interest in New
Century will be acquired by GFRP in exchange for 40,000,000 new common shares of
GFRP to New Century. In addition, New Century and/or the New Century
shareholders will pay into escrow an aggregate payment of $500,000 which shall
be used towards the share purchases and the settling of liabilities and
expenses. In addition, New Century will hold approximately 95% of then
outstanding shares of GFRP common stock. New Century and/or the New Century
shareholders will be in control of GFRP which is publicly traded on the NASDAQ
Over-the-Counter Bulletin Board.




B.  
GFRP confirms that it currently has 1,079,940 outstanding shares of common stock
in total, and promises that no new shares of GFRP have been or will be issued to
other parties except New Century shareholders, unless the Letter of Intent dated
June 6, 2006, among the parties (the "LOI"), the Plan of Exchange, this
Agreement, and all the transactions contemplated by the LOI and the Plan of
Exchange (collectively, the "Transactions") are cancelled.



GFRP and Pierce also confirm that the Board of Directors has authorized and GFRP
has established the 2000 Incentive and Non-qualified Stock Option Plan. Under
the plan GFRP is authorized to issue up to 100,000 shares of GFRP's common stock
with such exercise price and vesting periods as the board of directors deems to
be in the best interest of GFRP. As of May 31, 2006, no options have been
granted. In addition, no options will be issued prior to the Closing. Further,
GFRP and the Selling Shareholder represent there are no warrants outstanding and
no toxic pill convertible debentures.



C.  
Pierce will deliver his 200,000 common shares of GFRP to the Escrow Agent in
accordance with the terms of the Transactions.



Client Initials: ____ ____
 
Page - 1

--------------------------------------------------------------------------------







D.  
GFRP will deliver the 40,000,000 new shares to be issued to the New Century
shareholders to the Escrow Agent in accordance with the terms of the
Transactions.





E.  New Century will make total deposits of $500,000 into the US account of the
Escrow Agent in accordance with the terms of the Transactions.
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, the parties do hereby agree as follows:


1. Deposit of GFRP Shares and aggregate total deposits of $500,000. Upon signing
the LOI, New Century shall make an initial deposit of $50,000 into the account
of the Escrow Agent, which will be immediately disbursed to the account of
Pierce' lawyer pursuant to the terms set forth in the LOI (the “Deposit”). If
GFRP or New Century is not satisfied with its due diligence review, the
Transactions, and all the terms and conditions will become null and void and the
Deposit will be returned to New Century. There are two exceptions to this
cancellation clause: (1) If New Century’s GAAP audited assets are adjusted to
less than $4 million at Closing, Pierce shall have the option to cancel the
Transactions and keep the Deposit as liquidated damages. (2) Secondly, if the
Transactions are not completed due to default of New Century, the Transaction
and all the terms and conditions will become null and void and the Deposit will
be released to Pierce.


Concurrent with the execution of the Transactions documents (the "Closing"), New
Century will make the final payment of $450,000 into the account of the Escrow
Agent (the "Funds"). The Closing shall occur on or before June 20, 2006. All
payments are for the benefit of GFRP, Pierce and the Escrow Agent, and are
non-refundable. Meanwhile, Pierce will deposit total of 200,000 common shares of
GFRP from the Selling Shareholder and 40,000,000 new common shares of GFRP,
which are sold to New Century shareholders, into the account of Escrow Agent.
The total of number of shares deposited approximate 95% of GFRP's voting shares,
hereinafter, the "Share Deposits". Any income or dividends on the GFRP Shares
shall be promptly paid to New Century. All currency amounts are in U.S. dollars.
 
2. Duties of the Escrow Agent. The Escrow Agent shall receive and disburse the
Funds to Pierce upon the completion of the Transactions, according to the terms
of this agreement and according to disbursement instructions provided by Pierce.


The conditions for releasing the Funds (the "Disbursement") are (1) the delivery
of the 200,000 shares from Pierce to the Escrow Agent, (2) the delivery of the
40,000,000 shares for the benefit of New Century shareholders to the Escrow
Agent, (3) the absence of material liabilities in GFRP as defined by Generally
Accepted Accounting Principles, and (4) the vend out of the three subsidiaries.






Client Initials: ____ ____
 
Page - 2

--------------------------------------------------------------------------------






The Escrow Agent shall receive and hold the Share Deposits pursuant to the terms
of this Agreement until the Disbursement, and then the Escrow Agent shall
release the whole Share Deposits to New Century shareholders upon the
instructions provided by New Century. Upon written notice from a party to this
Agreement to release the Share Deposits in a manner other than indicated in this
Agreement, the Escrow Agent shall notify all other parties to this Agreement of
the existence and terms of said notice. If all of the parties are in agreement
with a particular distribution that is proposed, the Escrow Agent shall make
such distribution. However, if the parties are not in agreement with the manner
of a proposed distribution, and after six months of negotiating they are still
not in agreement, the Escrow Agent shall deliver the Funds to New Century, and
the Share Deposits back to GFRP and Pierce at which time all Transactions will
be terminated and deemed null and void.


3. Compensation of Escrow Agent. Escrow Agent shall be compensated in an amount
equal to $25,000, payable on the release of the Funds to Pierce. The escrow fee
will be paid by Pierce from the total deposits.


4. Authority. The Escrow Agent shall not be responsible for the identity,
authority or rights of any person, firm or corporation executing or delivering
or purporting to execute or deliver this Agreement or any document deposited
hereunder or any endorsement thereon or assignment thereof.


5. Reliance. The Escrow Agent may rely upon any instrument or writing believed
by it to be genuine and sufficient and properly presented and shall not be
liable or responsible for any action taken or omitted in reliance thereon.


6.  Acts by the Escrow Agent. The Escrow Agent shall not be liable or
responsible for any act it may do or omit to do in the exercise of reasonable
care. In the event any property held by the Escrow Agent hereunder shall be
attached, garnished or levied upon or fall under any order of any court or the
delivery thereof shall be made or entered by any court affecting the Share
Deposits or any part thereof or any acts of the Escrow Agent, the Escrow Agent
is hereby authorized in its exclusive discretion to obey and comply with all
such writs, orders, judgments or decrees so entered or issued, whether with or
without jurisdiction, and if the Escrow Agent obeys and complies with any such
writ, order, judgment or decree, it shall not be liable to any of the parties
hereto, their successors, heirs or personal representatives or to any other
person, firm or business entity by reason of such compliance notwithstanding
such writ, order, judgment or decree be subsequently reversed, modified,
annulled, set aside or vacated.


7. Escrow Agent Indemnification. The parties hereto jointly and severally agree
to indemnify and hold the Escrow Agent harmless from any and all costs,
expenses, claims, losses, liabilities and damages (including reasonable
attorneys' fees) that may arise out of or in connection with the Escrow Agent's
acting as escrow agent hereunder except where the Escrow Agent has been guilty
of gross negligence or willful misconduct.




Client Initials: ____ ____

 
Page - 3

--------------------------------------------------------------------------------



 


8. Resignation. The Escrow Agent may resign for any reason, upon 30 days'
written notice to the parties. Upon expiration of such 30-day notice period, the
Escrow Agent may deliver the Share Deposits and any remaining Funds to any
successor escrow agent appointed jointly by the parties, or if no successor
escrow agent has been so appointed, deliver the Share Deposits to GFRP and
Pierce and any remaining Funds to New Century, at which time all Transactions
will be terminated and deemed null and void. Upon either such delivery, the
Escrow Agent shall be released from any and all liability under this Escrow
Agreement. A termination under this paragraph shall in no way discharge the
provisions hereof affecting reimbursement of expenses, indemnity and fees.


9. Default Provision. If New Century fails to make the payments into the escrow
account as required under this agreement, GFRP and Pierce shall have the right
at its sole discretion to unwind the Transactions. Under such default, Pierce
shall still be entitled to the Deposit made into escrow under this agreement.




IN WITNESS WHEREOF, the parties have signed this document intending to be bound
by its terms as of the day first written above.


GFR PHARMACEUTICALS, INC. ("GFRP")   RICHARD PIERCE




By:  /s/ Richard Pierce             /s/ Richard Pierce  
Name: Richard Pierce,              Individually)
Title: President and Chief Executive Officer        Majority Shareholder
           
                                     / Selling Shareholder  
 
    
NEW CENTURY SCIENTIFIC INVESTMENT LTD. ("NEW CENTURY")




By:  /s/ Wang, Li An  
Name: Wang, Li An
Title: Authorized Representative


GUO, LI AN


/s/ Guo, Li An    
(Individually)    
Majority Shareholder         


GREENTREE FINANCIAL GROUP, INC.




By:  /s/ R. Chris Cottone  
Name: R. Chris Cottone
 
 
Page - 4

--------------------------------------------------------------------------------

 